Mr. Presiding Justice Puterbaugh delivered the opinion of the court. This cause was tried before the judge of the County Court, a jury having been waived. The bill of exceptions, after reciting the finding of the court, an exception to the same, the motion for a new trial, and the reasons assigned therefor, proceeds as follows: “But the court denied the motion and gave judgment on the finding for the plaintiff and against the defendant; to which decision of the court in 'denying such motion, defendant by counsel then and there excepted.” It will be observed that while an exception was taken to the ruling of the court in denying a new trial, no exception was taken to the rendition of the judgment. It is essential to the review of a case tried without a jury that an exception to the judgment of the court be preserved in the bill of exceptions, unless there are errors of law which appear on the face of the record as properly made up by the clerk. People v. C. & N. W. Ry. Co., 200 Ill. 289. In the absence of any exception to the rendition of the judgment appealed from, no questions are presented by the record for review and the judgment must be affirmed. Affirmed.